                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    DAWSON REAMS                                     :             CIVIL ACTION
                                                     :
      v.                                             :             No. 19-1836
                                                     :
    SUPT. SCI-RETREAT, et al.                        :

                                                ORDER

           AND NOW, this 10th day of November, 2020, upon careful and independent consideration

of pro se Petitioner Dawson Reams’s Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C.

§ 2254, and after de novo review of the Report and Recommendation of United States Magistrate

Judge Linda K. Caracappa, to which no objections have been filed,1 it is ORDERED:

           1.    The Report and Recommendation (Document 21) is APPROVED and ADOPTED;

           2.    Reams’s Petition for Writ of Habeas Corpus (Document 1) is DENIED with

                 prejudice and DISMISSED without an evidentiary hearing; and

           3.    A certificate of appealability shall not issue because Reams has failed to make a

                 substantial showing of the denial of a constitutional right, i.e. that reasonable jurists

                 would disagree with this Court’s substantive and procedural rulings on his claims.

                 See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000).

                                                         BY THE COURT:


                                                         /s/ Juan R. Sánchez
                                                         Juan R. Sánchez, C.J.


1
  The Report and Recommendation was sent to Respondents on July 31, 2020, and mailed to
Petitioner Dawson Reams on September 3, 2020. The Report and Recommendation was sent
together with a Notice from the Clerk of Court advising the parties of their obligation to file any
objections within 14 days after service of the Notice. See Local R. Civ. P. 72.1 IV(b) (“Any party
may object to a magistrate judge’s proposed findings, recommendations or report under 28 U.S.C.
§ 636(b)(1)(B) . . . within fourteen (14) days after being served with a copy thereof.”). To date, no
objections have been received by the Court.
